Citation Nr: 1331152	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  09-48 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for migraine headaches (claimed as migraines).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1969 to August 1973, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for a right ear hearing loss disability.

The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in the Virtual VA system to ensure a total review of the evidence.

The Veteran testified before the undersigned Veterans Law Judge in July 2013. A transcript of those proceedings is of record.

The issue of entitlement to service connection for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The Veteran's current right ear hearing loss disability cannot be satisfactorily disassociated from acoustic trauma experienced during active service.


CONCLUSION OF LAW

The Veteran's right ear hearing loss disability was incurred or aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). As the Board has determined that service connection for a right ear hearing loss disability is warranted, further discussion of the VCAA is unnecessary.

Law and Regulations- Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz  (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385  . "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 5107(b).

Analysis

The Veteran contends that he has a right ear hearing loss disability related to his active service. Specifically, he asserts that he was exposed to excessive acoustic trauma from machine guns, C3, C4, blasting caps, gun mounts, grenade launchers, etc. as an ordnance mechanic. Furthermore, the Veteran testified that hearing protection was not always available or convenient.

As noted above, to be successful in a claim of service connection, there is generally three required elements: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a casual relationship between the present disability and the disease or injury incurred or aggravated during service.

The Veteran has a current diagnosis of moderate to severe sensorineural hearing loss in the right ear. This diagnosis was first rendered during the Veteran's February 2008 VA audiology examination and was confirmed in his most recent March 2012 examination. This diagnosis comports with VA's definition of disability resulting from hearing loss. 38 C.F.R. § 3.385. Thus, the first element of service connection is satisfied - current disability. 

Next, the Veteran must have endured an in-service injury or event. The Veteran asserts that he was exposed to excessive acoustic trauma from machine guns, C3, C4, blasting caps, gun mounts, grenade launchers, etc. as an ordnance mechanic during active service. Furthermore, the Veteran testified that hearing protection was not always available or convenient. The evidence of record supports a finding that excessive acoustic trauma was consistent with the Veteran's military occupational specialty as an ordnance mechanic and with his tour duty in the Republic of Vietnam, therefore his in-service injury is conceded. 

Thus, this case turn upon whether there is a nexus or relationship between the Veteran's right ear hearing loss disability and his military service. In efforts to address this question, the Veteran was afforded a VA audiology examination in February 2008. The puretone threshold results from such examination were as follows:


1000Hz
2000Hz
3000Hz
4000Hz
Right Ear
50
50
65
70
Left Ear
25
35
55
60

The Veteran's speech discrimination scores were 96 percent in the right ear and 100 percent in the left ear. Following the examination of the Veteran and review of the claims file, the examiner provided a diagnosis of moderate to severe sensorineural hearing loss in the right ear and opined that the Veteran's right ear sensorineural hearing loss disability was not consistent with having experienced noise exposure. As a result of the examiner's opinion, a May 2008 rating decision granted service connection for the Veteran's left ear hearing loss disability, but declined to grant service connection for his right ear hearing loss disability.

The Veteran's service treatment records are negative for any complaints of hearing loss during active service. The whisper voice test for his separation examination was 15/15, indicating normal hearing.

In support of his claim for service connection, the Veteran has offered testimony at a July 2013 Board hearing and has submitted an affidavit from his wife dated in July 2013. During the July 2013 Board hearing, the Veteran testified that he did not have a hearing disability prior to enlistment, that he has had a hearing loss disability ever since his military service, that both ears were exposed to the exact same acoustic trauma during active service, and that he has had no post service acoustic trauma exposure, as his post service occupation was a real estate broker. The Veteran also confirmed that he currently wears hearing aid devices issued by VA. Additionally, the Veteran's wife submitted a notarized affidavit to VA stating the Veteran has been "afflicted with a profound hearing impairment and severe migraine headaches ever since I have known him in March of 1982...he has always attributed these two conditions to his Vietnam military tours of duty..."

Although the2008 examiner indicated that the right ear hearing loss was not consistent with exposure to acoustic trauma, we note that the pathology associated with the Veteran's hearing loss increased as the frequency levels increased, specifically, as the higher frequencies were approached, the deficiencies in hearing acuity increased. Further, the 2008 examiner's opinion was not such that she said that there was no way or that it was highly unlikely that the Veteran's right ear hearing loss was attributable to his acoustic trauma exposure during his active service, she only opined that it was not consistent with noise exposure. The Board finds that such an opinion does not account for the Veteran's testimony that he had no hearing loss prior to his military service and no acoustic trauma exposure since his active service. Lastly, given that the Veteran's left ear hearing loss disability has been afforded service connection, the Board finds it illogical that the right ear hearing loss disability would not also be related to his active service, because both ears were in the same location and were exposed to the same acoustic trauma.

The Board concludes that the lay statements of the Veteran and his wife indicate that since the Veteran's discharge from active service, he had hearing loss in his right ear that has worsened over the years. Therefore, the Board renders the statements of the Veteran and his wife to be credible regarding the continuity of his hearing loss since his discharge from service. 38 C.F.R. §§ 3.303(b), 3.309(a); Walker, supra.  

Essentially, the Veteran's right ear hearing loss disability cannot be satisfactorily disassociated from his active service. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and doubt is resolved in the Veteran's favor. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). As such, the Board finds that entitlement to service connection for a right ear hearing loss disability may be granted.


ORDER

Entitlement to service connection for a right ear hearing loss disability is granted.


REMAND

Remand for the claim of service connection for migraine headaches is required for more development in order to comply with VA's duty to assist the Veteran in substantiating his claim. 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d). The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381  (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the instant case, the Veteran contends that he has been experiencing migraine headaches since active service and that since 2003, they have gotten much more severe. A review of the claims file reveals that treatment for headaches was documented in the Veteran's service treatment records on two separate occasions in April 1972 (reported "frequent headaches") and August 1972. Additionally, the file indicates that the Veteran is undergoing current treatment with Dr. F for his migraines. Therefore, the Board concludes that a VA examination and medical opinion regarding the etiology and severity of the Veteran's migraine headaches is necessary in order to make a service connection determination. McLendon, supra. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by a physician skilled in the diagnosis and treatment of migraine headaches to determine the etiology of the claimed migraine headaches disability. Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a migraine headaches disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the migraine headaches disability was caused or aggravated by his military service. All indicated tests and studies are to be performed. Prior to the examination, the claims folder must be made available to the physician for review of the case. 

A full and complete rationale for any opinion expressed is required. The examiner must address the allegations in the lay evidence of record in light of the fact that lay evidence can be sufficient to establish a nexus. If the examiner feels that the requested opinion cannot be rendered without resorting to mere speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given the medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge and training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then, re-adjudicate the claim on appeal. If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


